Bboyles, J.
1. Under numerous decisions of this court, and of the Supreme Court, an assignment of error upon the refusal of the court to award a nonsuit will not be considered when there is also an assignment of error upon the overruling of a motion for a new trial, in which a verdict for the plaintiff is complained of as not supported by the evidence.
2. No error appears in the repelling of the testimony complained of in the 5th and 6th grounds of the amendment to the motion for a new trial, as this testimony, under the facts of the case, was wholly irrelevant.
3. The evidence amply authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.
Complaint; from city court of Albany — Judge Clayton Jones. October 12, 1915.
Thomas H. Miller, for plaintiff in error.